PER CURIAM.
Manuel Raul Montero, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing for failure to file in the proper court his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court, but modify the district court’s order to reflect that the dismissal is without prejudice to Montero’s right to refile in the proper court. See Montero v. Clinton, No. CA-03-2162-2 (S.D.W.Va. Oct. 17, 2003). We grant Montero’s motion for leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED